Case 16-12528-BFK         Doc 119     Filed 05/18/21 Entered 05/18/21 14:35:31              Desc Main
                                     Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 In re:                                         )
                                                )
          RICHARD D. FAIRBANK,                  )      Case No. 16-12528-BFK
                                                )      Chapter 7 (Involuntary)
                                Debtor.         )

                               ORDER DENYING MOTION FOR
                                   ADDITIONAL TIME

          On April 30, 2021, Annamalai Annamalai filed a Motion to Disqualify Sarah Boehm,

 Douglas Foley, and their law firm, McGuire Woods, LLP, from representing the putative Debtor,

 Richard Fairbank, in this case. Docket No. 105. On May 4, 2021, the Court denied the Motion to

 Disqualify as moot, because the case was closed and there was no Motion to Reopen pending.

 Docket No. 106.

          On May 10, 2021, Mr. Annamalai filed a Motion to Vacate the Order dismissing the case.

 Docket No. 109. He has now filed a “Motion to Request Additional Time to File Appropriate

 Pleadings to Vacate the Court’s Order of May 4, 2021, With Additional Relief Sought.” Docket

 No. 116. The Court will deny the Motion for Additional Time because the May 4th Order

 denying disqualification of the attorneys is not a final order. Mr. Annamalai is free to file a

 Motion to Vacate the May 4th Order, or a Motion Renewing his Motion to Disqualify, at any time

 (though, he should do so promptly, as his Motion to Reopen the case is now set for June 29,

 2021). Docket No. 113. An extension of time to file a Motion to Vacate the May 4th Order is

 unnecessary.

          It is therefore ORDERED:

          1.     The Motion for Additional Time (Docket No. 116) is denied.
Case 16-12528-BFK         Doc 119    Filed 05/18/21 Entered 05/18/21 14:35:31            Desc Main
                                    Document      Page 2 of 2



        2.      The Clerk will mail copies of this Order, or will provide cm-ecf notice of its

 entry, to the parties below.



       May 18 2021
 Date: _____________________                  /s/ Brian F Kenney
                                              ___________________________________
                                              Brian F. Kenney
 Alexandria, Virginia                         United States Bankruptcy Judge
                                              Entered On Docket: May 18, 2021
 Copies to:

 Annamalai Annamalai
 C/O Robert A. Deyton Detention Facility
 11866 Hastings Bridge Road
 P.O. Box 730
 Lovejoy, Georgia, 30250

 Sarah Beckett Boehm, Esq.
 McGuire Woods, LLP
 800 East Canal Street
 Richmond, VA 23219

 Douglas Foley, Esq.
 McGuire Woods, LLP
 800 East Canal Street
 Richmond, VA 23219
